DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed November 25, 2019.  The instant application is a continuation of Application No. 15/453,075 now U.S. Patent No. 10565564.  Currently Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Automatically Rescheduling Overlapping Flexible Meeting Events in a Person’s Electronic Calendar


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10565564. 

Instant Application ‘951
USPN 10565564
1, 2, 8, 9, 15, 16
1, 5, 10
3, 10, 17	
2, 6, 11
4, 11, 18
3, 7, 12
5, 12, 19
4, 8, 13
14, 20
9




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 8 and 15, the claims are directed to the abstract idea of calendaring. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, calendaring (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to rescheduling conflicting/overlapping calendar events, wherein calendaring is a fundamental economic practice that falls into the abstract idea subcategories of managing personal behavior or interactions between people.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “storing”, “receiving”, “prompting”, “receiving” and “rescheduling” recite functions of the calendaring are also directed to an abstract idea that falls into the abstract idea subcategories of managing personal behavior or interactions between people.   The intended purpose of independent claims 1, 8 and 15 appears to be rescheduling overlapping (conflicting) calendar events.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories managing personal behavior or interactions between people.  The exceptions are the user (human) and the additional limitations of generic computer elements: computing device (Claim 1), computer program product (Claim 8, preamble only), CPU, memory, storage medium and computing device (Claim 15).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, memory, interface, and a component.  These generic computing components are merely used to receive and process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's calendaring in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, we conclude the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited computing device, CPU, memory the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed step automatically rescheduling the electronic calendar event of all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a computing device (Claim 1), computer program product (Claim 8, preamble only), CPU, memory, storage medium and computing device (Claim 15) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of storing rules associated with a flexible event type calendar event, receiving a request to schedule a new event, prompting a user for confirmation and receiving a confirmation are directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor/CPU/computing device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic memory, processor and computing device are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-7, 9-14 and 16-20, the claims are directed to the abstract idea of calendaring and merely further limit the abstract idea claimed in independent claims 1, 12 and 20.  
Claim 2, 9 and 16 further limits the abstract idea by determining the calendar event is a flexible event utilizing natural language processing (a more detailed abstract idea remains an abstract idea).  Claims 3, 10 and 17 further limits the abstract idea by determining a second calendar event is no longer a flexible calendar event and updating the calendar event as non-flexible (a more detailed abstract idea remains an abstract idea).  Claims 4, 11 and 18 further limits the abstract idea by determining no open locations are available on the electronic calendar prior to the end date (a more detailed abstract idea remains an abstract idea.  Claims 5, 12 and 19 further limits the abstract idea by displaying an indication that the new event overlaps and receiving user acceptance of the request to schedule the new event (a more detailed abstract idea remains an abstract idea). Claims 6, 7 and 13 further limits the abstract idea by determining that the calendar event is a flexible event based on tags/metadata (a more detailed abstract idea remains an abstract idea).  Claims 14 and 20 further limit the abstract idea by displaying indicia indicating an event is a flexible calendar event (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a CPU, computing device, memory, processor, and computer readable storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al., U.S. Patent No. 7512454.

	Regarding Claims 1, 8 and 15, Li et al. discloses a system and method comprising:
Storing by a computing device rules (logic, constraints, algorithms, etc.) associated with a flexible event type calendar event, wherein the rules define automatic scheduling options for the flexible type calendar event (e.g. event/appointment shifting rules/logic; Figures 6-8, 10A, 10B, 11; Column 34, Lines 47-68; Columns 35, 36; Column 41, Lines 48-68; Column 42, Lines 1-68);
Receiving by the computing device a request to schedule a new event from a remote computer device (Figures 6, 7, Column 26, Lines 52-58; Column 27, Lines 1-60; Column 31, Lines 37-52) wherein the new event overlaps with an electronic calendar event on an electronic calendar (Column 34, Lines 47-68; Column 35; Column 39, Lines 24-68; Column 40);
Prompting by the computing device a user (agent) for confirmation that the electronic calendar event is a flexible event type calendar event (Column  11, Lines 28-47; Column 17, Lines 60-68; Column 18, Lines 1-35; Column 33, Lines 1-12; Column 36, Lines 42-68; Column 39, Lines 24-68; Figure 3); 
Receiving by the computing device confirmation from the user that the electronic calendar event is a flexible type calendar event (Column 11, 28-47; Column 17, Lines 60-68; Column 18, Lines 1-35; Column 33, Lines 1-12; Column 36, Lines 42-68; Column 39, Lines 12-24; Figure 3); and
Automatically rescheduling by the computing device the electronic calendar event based on the electronic calendar event being a flexible event type calendar event wherein the electronic calendar event is automatically moved from a first location on the electronic calendar to an open second location on the electronic calendar based on the rules (e.g. shifting/bumping appointments; Column 27, Lines 6-60; Column 34, Lines 47-68; Column 35; Column 36; Figures 6-8, 10A, 10B, 11).
	
Regarding Claims 3, 10 and 17 Li et al. discloses a system and method further comprising:
Determining that the electronic calendar event at the second location is no longer a flexible event type calendar event based on an end date by which the electronic calendar event must be completed as indicated in scheduling data of the electronic event and updating the electronic calendar event as non-flexible (locked) type calendar event based on the rules (Column 12, Lines 42-68; Columns 48, 49).

Regarding Claims 4, 11 and 18 Li et al. discloses a system and method wherein determining no open (free, available, unscheduled, etc.) locations (times, slots) are available on the electronic calendar prior to the end date (Columns 48, 49).

Regarding Claims 5, 12 and 19 Li et al. discloses a system and method further comprising:
Displaying an indication that the new event overlaps with the electronic calendar event (Column 27, Lines 6-60; Column 39, lines 24-68; Column 40); and
Receiving a user (agent) acceptance of the request to reschedule the new event (Column 11, Lines 28-47; Column 17, Lines 60-68; Column 18, Lines 1-35; Column 36, Lines 41-55; Figure 3).

Regarding Claims 6, 7 and 13 Li et al. discloses a system and method further comprising determining that the flexible type calendar event is a flexible event type calendar event based on tags/metadata in scheduling data of the electronic calendar event (Column 28, Lines 65-68; Column 29, Lines 1-22; Column 46, Lines 29-68).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., U.S. Patent No. 7512454 as applied to claims 1, 8 and 15 above and further in view of Boston et al., U.S. Patent Publication No. 20130325972.

Regarding Claims Claim 2, 9 and 16 Li et al. does not disclose natural language processing as claimed.

Boston et al.,  from the same field of endeavor of calendaring, discloses a system and method comprising :  determining based on natural language processing of scheduling data of the calendar event to recognize keywords indicating that pre-recorded (saved, stored, etc.) data is available for the electronic calendar event (Paragraphs 33, 56, 66, 72; Claims 10, 11).

It would have been obvious to one skilled in the art that the system and method as disclosed by Li et al. would have benefited from utilizing natural language processing to determine if data is available for the electronic calendar event in view of the disclosure of Boston et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., U.S. Patent No. 7512454 as applied to claims 1, 8 and 15 above and further in view of Cili et al., U.S. Patent Publication No. 20150199653.


Regarding Claims 14 and 20 Li et al. discloses a system and method further comprising displaying the flexible calendar type calendar event as part of a calendar (Column 31, Lines52-68).

Li et al. does not disclose displaying indicia indicating that a flexible event is a flexible event as claimed.

Cili et al., from the same field of endeavor of calendaring, discloses a system and method comprising displaying, on the computing device, the electronic calendar event and indicia indicating that the calendar event is a flexible event wherein the indicia is selected from the group comprising (i.e. at least ONE of):  a color designation OR an icon OR a symbol OR a border OR other visual representation of the flexible event type calendar event designation (Claim 20; Paragraphs 21, 25).

It would have been obvious to one skilled in the art that the system and method as disclosed by Li et al. would have benefited from displaying indicia indicative that the calendar event is a flexible calendar event in view of the disclosure of Cili et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623